<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                  United States Court of Appeals <br>                      For the First Circuit <br>                       ____________________ <br> <br> <br>No. 98-1331 <br> <br>            PUERTO RICO AQUEDUCT AND SEWER AUTHORITY, <br>                      Plaintiff, Appellant, <br> <br>                                v. <br> <br>            CONSTRUCTORA LLUCH, INC., AND CNA CASUALTY <br>                      OF PUERTO RICO, INC., <br>                      Defendants, Appellees. <br> <br>                       ____________________ <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>          [Hon. Hctor M. Laffitte, U.S. District Judge] <br> <br>                       ____________________ <br> <br>                              Before <br> <br>                     Torruella, Chief Judge, <br> <br>Hall, Senior Circuit Judge, <br> <br>                    and Lipez, Circuit Judge. <br> <br>                      _____________________ <br> <br>     Carlos A. Rodrguez-Vidal, with whom Goldman Antonetti & <br>Crdova was on brief, for appellant. <br>     Jos M. Biaggi-Junquera, with whom Jos Enrique Otero was on <br>joint brief, for appellees. <br> <br> <br>                       ____________________ <br> <br>                       February 18, 1999 <br>                       ____________________

          TORRUELLA, Chief Judge.  Before the Court is plaintiff- <br>appellant Puerto Rico Aqueduct and Sewer Authority's ("PRASA") <br>appeal from the district court's denial of PRASA's motion for a <br>second partial new trial on damages.  At the first partial new <br>trial, the jury awarded PRASA no damages despite an earlier verdict <br>finding defendant-appellee Constructora Lluch, Inc. ("Lluch") to be <br>negligent and in breach of the construction contract between the <br>two.  PRASA also appeals from a jury award on Lluch's counterclaims <br>against PRASA for breach of contract and for amounts owed on the <br>contract.  For the reasons stated in this opinion, we affirm the <br>judgment awarding Lluch $756,471.59 on its counterclaims, but <br>vacate the judgment awarding PRASA no damages on its claims and <br>remand for a second partial new trial on the issue of damages.   <br>                            BACKGROUND <br>          This case arises out of the collapse, during <br>construction, of the steel roof structure of the Mayaguez <br>Composting Facility in October of 1989.  PRASA entertained bids for <br>the project and eventually awarded the project's design to Lebrn <br>Associates, an engineering and architecture firm.  In May of 1988, <br>PRASA entered into a construction contract with Lluch to build the <br>facility.  Several months later, Lluch subcontracted with Richmond <br>Steel, Inc. ("RSI") to manufacture and install the facility's steel <br>components, including the roof. <br>          The Mayaguez facility was to be a compost treatment plant <br>comprised of a main building to deposit and treat compost and a <br>separate administrative building.  The main building was designed  <br>as two adjacent bays with three lines of columns to support two <br>separate steel frame roofs.   Among the plans and specifications <br>developed by Lebrn was a procedure to be followed for the <br>preparation and consolidation of the soil.  Under the procedure, <br>Lluch was required: (1) to place a permanent landfill on the site; <br>(2) to install wicks and pertinent instrumentation; (3) to place a <br>surcharge on the site; and (4) to leave the surcharge undisturbed <br>for a period of seven and a half months.  However, before the <br>consolidation of the soil was completed, Lluch removed the <br>surcharge from the soil in order to begin the concrete construction <br>and in order to allow RSI to begin the steel erection. <br>     On October 22, 1989, after RSI had erected a substantial <br>part of the east portion of the steel roof structure, the <br>uncompleted west portion of the steel roof structure collapsed. <br>After the collapse, Lluch removed the collapsed steel frames and <br>debris, began to repair the damaged columns, and continued with <br>construction of the remaining phases of the project, all with <br>PRASA's authorization and under PRASA's supervision.  After Lluch <br>had substantially completed the construction of the project -- with <br>the exception of the steel roof structure -- PRASA demolished the <br>entire project, over Lluch's objection.   <br>     On October 10, 1990, this action was filed in United <br>States District Court for the District of Puerto Rico by RSI, <br>seeking monetary and declaratory relief against PRASA, Lluch, <br>Lebrn, and their bonding and surety companies.  Several <br>counterclaims, cross-claims, and third-party claims followed, most <br>of which were dismissed before trial.  Included in those rulings, <br>the district court dismissed PRASA's cross-claim under Article 1483 <br>of the Puerto Rico Civil Code against Lluch and RSI.  See Richmond <br>Steel, Inc. v. Legal and Gen. Assurance Soc'y, Ltd., 825 F. Supp. <br>443, 445 (D.P.R. 1993). <br>     At the first trial in 1993, some of the parties entered <br>into various stipulations, including the dismissal of original <br>plaintiff RSI.  The district court then realigned the parties to <br>continue the trial.  As a result, PRASA became the plaintiff, and <br>Lluch, Lebrn, and CNA Casualty of Puerto Rico, Inc. ("CNA") <br>remained as defendants.  On August 9, 1993, after a twenty-four day <br>trial, the jury, in a special verdict form, found: (1) that Lluch <br>improperly removed the surcharge from the construction site or in <br>some other way breached its contract with PRASA by negligent <br>construction work; (2) that this breach caused the collapse of the <br>roof structure; (3) that this breach caused damages to PRASA; (4) <br>that PRASA's demolition of the remains of the structure was <br>unjustified; and (5) that PRASA suffered $4,587,202.77 in damages <br>as a result of Lluch's breach.  With regard to the counterclaims <br>against PRASA, the jury found: (1) that PRASA breached its contract <br>with Lluch; (2) that this breach caused damages to Lluch in the <br>amount of $138,758; (3) that PRASA owed Lluch $617,713.59 for work <br>performed on the contract; and (4) that PRASA owed Lebrn <br>$40,148.28 on the contract.  As a result of these findings, the <br>jury awarded: (1) $4,587,202.77 to PRASA for Lluch's negligence and <br>breach of contract; (2) $756,471.59 to Lluch on its counterclaims <br>against PRASA for breach of contract and money owed on the <br>contract; and (3) $40,148.28 to Lebrn on its counterclaim against <br>PRASA for money owed on the contract. <br>     On October 15, 1993, the district court issued a judgment <br>consistent with the damages awarded by the jury.  In an order <br>issued the same day, the district court advised counsel that all <br>post-trial motions were required to be filed or renewed within 10 <br>days of the date of the judgment.  On October 21, 1993, CNA and <br>Lluch filed a timely motion for a new trial on PRASA's claims.  On <br>November 4, 1993 -- twenty days after the entry of judgment -- <br>PRASA filed a motion for judgment as a matter of law with regard to <br>Lluch's counterclaims. <br>     On July 27, 1994, the court granted CNA and Lluch's <br>motion for a new trial, subject to PRASA's acceptance of a <br>remittitur.  The court concluded that the jury award was excessive <br>in light of the evidence presented.  The court then gave PRASA the <br>option of accepting a remitted award of $1,224,000 or a partial new <br>trial on damages.  PRASA opted for a new trial.  <br>     On March 24, 1995, the court denied PRASA's motion for <br>judgment as a matter of law on Lluch's counterclaims.  The court <br>found that the evidence was sufficient to allow a reasonable jury <br>to reach a verdict in favor of Lluch on those claims. <br>     On February 7, 1996, the court set the scope of the <br>partial new trial on damages for PRASA's claims.  The court held <br>that the new trial would be limited only to the extent of PRASA's  <br>damages at the time of the collapse.  The court concluded that, <br>because the jury in the first trial found that PRASA was <br>unjustified in demolishing the structure, damages would be limited <br>to the cost to repair the collapse as of October 22, 1989, the date <br>of the collapse. <br>     At the partial new trial, PRASA presented evidence that <br>the soil conditions at the site were unstable and were experiencing <br>settlement beyond what was expected.  PRASA's experts testified <br>that the soil had to be improved in order to repair the collapse, <br>either through placing a new surcharge on the site or by installing <br>piles to support the structure.  PRASA's experts testified that <br>only the option of installing piles was feasible, but that it would <br>cost in excess of $6 million to do.  Lluch and CNA presented <br>testimony that the soil did not have to be improved to repair the <br>collapse and that it would have cost approximately $500,000 to <br>repair the damage.  Lluch and CNA also presented testimony that <br>Lluch intended to absorb the costs of repair and that PRASA was <br>never going to be charged for those costs. <br>     The court instructed the jury: (1) that PRASA was <br>entitled to claim the extent of any damages it suffered at the time <br>of the collapse on October 22, 1989; and (2) that those damages <br>were limited to the cost to repair the collapse.  The court also <br>instructed the jury to accept as established facts: (1) that Lluch <br>improperly removed the surcharge or breached its contract in some <br>other way by negligent construction; (2) that this breach or <br>negligence caused the collapse; and (3) that PRASA's subsequent <br>demolition of the structure was unjustified.  The court informed <br>the jury that if PRASA failed to establish the amount of damages <br>caused by Lluch, then PRASA was not entitled to collect any <br>damages.  The court then submitted a verdict form to the jury that <br>asked whether PRASA suffered any damages, and if so, the amount of <br>those damages. <br>     On July 15, 1997, the jury returned the verdict form <br>indicating that it found that PRASA suffered no damages.  Judgment <br>was entered the next day, ordering that PRASA take nothing from <br>Lluch and CNA. <br>     On August 1, 1997, PRASA filed a motion for a second <br>partial new trial on the issue of damages or for reinstatement of <br>the 1993 verdict.  On December 11, 1997, the court entered an <br>Opinion and Order denying PRASA's motion.  On December 22, 1997, <br>PRASA filed a motion to alter or amend the December 11, 1997 <br>Opinion and Order.  On January 22, 1998, the court denied PRASA's <br>motion to alter or amend by Endorsed Order.  The Court photocopied <br>the motion, wrote "Denied" in the margin of the photocopy, and <br>referred the parties to the December 11, 1997 Opinion and Order.  <br>On January 27, 1998, PRASA filed a notice of appeal from the <br>July 16, 1997 judgment, the December 11, 1997 Opinion and Order, <br>and the January 22, 1998 Endorsed Order. <br>                            DISCUSSION <br>I.  Jurisdiction <br>     Before we reach the merits, we must first address <br>appellees' contention that we lack jurisdiction over PRASA's <br>appeal.  The docket reflects the following chain of relevant <br>events: <br>          July 16, 1997 - The district court entered judgment <br>          awarding no damages to PRASA; <br>          August 1, 1997 - PRASA filed a Rule 59(b) motion for a <br>          second partial new trial on damages or for <br>          reinstatement of the prior verdict; <br>          December 11, 1997 - The district court entered an <br>          Opinion and Order denying PRASA's motion for a second <br>          partial new trial on damages; <br>          December 22, 1997 - PRASA filed a motion to alter or <br>          amend the December 11, 1997 Opinion and Order; <br>          January 22, 1998 - The district court denied PRASA's <br>          motion to alter or amend by entering an Endorsed Order.  <br>          The Endorsed Order consisted of a photocopy of PRASA's <br>          motion to alter or amend, with a notation in the margin <br>          signed by the district judge.  The notation stated: <br>          "Denied.  See docket no. 624  ."  Docket No. 624 is the <br>          court's December 11, 1997 Opinion and Order; <br>          January 27, 1998 - PRASA filed its notice of appeal <br>          from the July 16, 1997 judgment, the December 11, 1997 <br>          Opinion and Order, and the January 22, 1998 Endorsed <br>          Order. <br>     Appellees argue that appellate jurisdiction is lacking <br>because PRASA's December 22, 1997 motion to alter or amend the <br>December 11, 1997 Opinion and Order did not toll the time to appeal <br>the judgment or the Opinion and Order.  Federal Rule of Appellate <br>Procedure 4(a)(4)(C) provides that the filing of a motion to alter <br>or amend the judgment under Federal Rule of Civil Procedure 59(e) <br>tolls the time for appeal until the district court issues an order <br>disposing of the motion.  Appellees claim that PRASA's motion is <br>not really a motion to alter or amend the December 11, 1997 Opinion <br>and Order because it requested the same relief sought by the motion <br>for a second partial new trial, and did so on the same grounds.  <br>Appellees argue that PRASA's motion to alter or amend is really a <br>motion to reconsider the July 16, 1997 judgment.  Appellees point <br>out that the motion to alter or amend is, in some places, an exact <br>verbatim copy of the motion for a new trial.  Appellees further <br>claim that even the non-verbatim portions merely recast the <br>arguments of the motion for a new trial with the addition of <br>quotations from the trial transcript. <br>     Appellees correctly note that the filing of a motion to <br>reconsider will only toll the time for appeal if the motion is <br>filed no later than ten days after the entry of the judgment from <br>which reconsideration is sought.  See Fed. R. App. P. 4(a)(4)(F).  <br>Appellees claim that since PRASA's December 22, 1997 motion is <br>really a motion to reconsider the July 16, 1997 judgment, it needed <br>to be filed within ten days of July 16, 1997 to have any effect on <br>the time to appeal.  In support of this position, appellees cite <br>Acevedo-Villalobos v. Hernndez, 22 F.3d 384 (1st Cir.), cert. <br>denied, 513 U.S. 1015 (1994).  In Acevedo-Villalobos, the Court was <br>faced with a situation in which the district court entered a <br>judgment of dismissal and the plaintiffs filed one post-judgment <br>motion within 10 days of the judgment and another post-judgment <br>motion more than 10 days from the entry of judgment.  See id. at <br>389-90.  Even though the second motion purported to request <br>reconsideration of the denial of the first motion, the Court found <br>that the second motion was "an obvious attempt to have the district <br>court revisit the legal basis for" the original judgment of <br>dismissal.  Id. at 390.  The Court noted that the second motion <br>requested the same relief that the first motion requested, and did <br>so on the same grounds.  See id.  Therefore, the Court treated the <br>second motion as a motion to reconsider the original judgment of <br>dismissal.  See id.  Because the second motion was untimely as such <br>a motion to reconsider, the Court found: (1) that it did not extend <br>the tolling of the time to appeal the original judgment of <br>dismissal; and (2) that it did not toll the time to appeal the <br>denial of the first post-judgment motion.  See id.  <br>     Appellees argue that the same result should follow in the <br>present case because the December 22, 1997 motion is really a <br>motion to reconsider the July 16, 1997 judgment and because the <br>motion was filed over five months after the July 16, 1997 judgment.  <br>From this, appellees argue: (1) that the time to appeal the <br>July 16, 1997 judgment was tolled only by the filing of the Rule <br>59(b) motion for a second partial new trial and therefore expired <br>on January 11, 1998; (2) that the time to appeal the December 11, <br>1997 Opinion and Order was never tolled and also expired on <br>January 11, 1998; and (3) that there was no time to appeal the <br>January 22, 1998 Order, because the untimeliness of the motion to <br>reconsider deprived the district court of jurisdiction to decide <br>it. <br>     We cannot accept appellees' contentions.  We are faced <br>with a different situation than that presented in Acevedo- <br>Villalobos.  In that case, the Court found that the tolling <br>terminated with the denial of the first post-judgment motion.  SeeAcevedo-Villalobos, 22 F.3d at 390.  In the present case, however,  <br>the December 11, 1997 Opinion and Order -- the order denying <br>PRASA's first post-judgment motion -- did not stop the tolling of <br>the time to appeal the July 16, 1997 judgment because, as discussed <br>below, it was not a "final judgment" in compliance with the <br>"separate document" rule of Federal Rule of Civil Procedure 58.   <br>     Federal Rule of Appellate Procedure 4(a)(4) provides that <br>the tolling commenced by the filing of a proper post-judgment <br>motion continues until "the entry of the order disposing of the <br>last such motion outstanding."  Fed. R. App. P. 4(a)(4).  <br>Subsection (a)(7) states that "a judgment or order is entered <br>within the meaning of this Rule 4(a) when it is entered in <br>compliance with Rules 58 and 79(a) of the Federal Rules of Civil <br>Procedure."  Fed. R. App. P. 4(a)(7).  Therefore, in order to halt <br>the tolling of the time to appeal, an order denying a tolling post- <br>judgment motion must comply with Rule 58.  See also Kersey v. <br>Dennison Mfg. Co., 3 F.3d 482, 484-85 (1st Cir. 1993) (finding that <br>the tolling of the time to appeal from a certified judgment never <br>stopped because, even though the district court "announced" its <br>denial of a tolling post-judgment Rule 59(e) motion in an order, it <br>never issued a separate document); Fiore v. Washington Cty. Com. <br>Mental Health Ctr., 960 F.2d 229, 233 (1st Cir. 1992)(en <br>banc)(noting Rules 4(a)(4) and 4(a)(7) and stating that those <br>subsections expressly impose Rule 58's separate document <br>requirement on denials of post-judgment motions that toll the time <br>for appeal).  Because we find below that the December 11, 1997 <br>Opinion and Order did not comply with Rule 58, we find that it did <br>not stop the tolling of the time to appeal the July 16, 1997 <br>judgment. <br>     Rule 58 states that "[e]very judgment shall be set forth <br>on a separate document" and that "[a] judgment is only effective <br>when so set forth."  Fed. R. Civ. P. 58.  In Fiore v. Washington <br>Cty. Com. Mental Health Ctr., this Court held that Rule 58 shall be <br>applied to all final orders denying and granting post-judgment <br>motions under Rules 50(b), 59(b), 59(e), and 60(b).  See Fiore, 960 <br>F.2d at 232-33; see also Credit Francais Int'l, S.A. v. Bio-Vita, <br>Ltd., 78 F.3d 698, 704 n.12 (1st Cir. 1996) ("[T]he 'separate <br>document' rule does apply to orders denying Rule 59(e) motions.").  <br>In doing so, the Fiore Court concluded that "technical compliance <br>with the [separate document requirement] is as necessary in the <br>post-judgment context as it is in disposing of the merits."  Fiore, <br>960 F.2d at 235.  Because PRASA's motion for a second partial new <br>trial was a Rule 59(b) motion, it fits within Fiore's "uniform <br>approach for all orders denying post-judgment motions under Rules <br>50(b), 52(b) and 59(b) and (e), as well as under Rule 60(b)."  Id.at 232.  Thus, the Opinion and Order denying PRASA's motion for a <br>second partial new trial must comply with Rule 58. <br>     The December 11, 1997 Opinion and Order was a five-page <br>opinion which considered PRASA's motion for a second partial new <br>trial.  In the Opinion and Order, the district court addressed and <br>rejected each of PRASA's arguments in turn, using explanatory <br>language to give its reason for each rejection.  The Opinion and <br>Order concluded with the following statements: "Accordingly, the <br>Court hereby denies the motion for a new trial.  IT IS SO ORDERED."  <br>     Appellees argue that the Opinion and Order, by itself, <br>was a separate document, as contemplated by Rule 58.  Appellees <br>claim that the Opinion and Order was originated by the district <br>court as a separate piece of paper and that the Opinion and Order <br>discussed the merits of PRASA's motion for a new trial.  Appellees <br>further claim that there was no margin for confusion or uncertainty <br>as to the finality of the order.  Appellees cite Hollywood v. City <br>of Santa Mara, 886 F.2d 1228, 1231 (9th Cir. 1989), for its <br>holding that a separate document was not required to accompany a <br>nine-page order denying a Rule 59 motion for a new trial.  In that <br>case, the Ninth Circuit noted that it had previously held that <br>compliance with Rule 58 "requires entry of a document distinct from <br>any opinion or memorandum."  Id. at 1231 (citing Allah v. Superior <br>Court, 871 F.2d 887, 890 (9th Cir. 1989); Vernon v. Heckler, 811 <br>F.2d 1274, 1276 (9th Cir. 1987)).  The Hollywood court then refused <br>to extend this rule to the context of orders denying Rule 59 <br>motions.  See id.  The court found that the risk of confusion <br>regarding finality does not exist in the context of denials of Rule <br>59 motions for a new trial.  See id. at 1232.  The court held that <br>the order denying the Rule 59 motion "definitively signaled the end <br>of the litigation."  Id.     <br>     In relying on Hollywood, appellees make an argument <br>directly at odds with this Court's holding in Fiore.  In Fiore, the <br>Court held that "technical compliance with the [separate document <br>requirement] is as necessary in the post-judgment context as it is <br>in disposing of the merits."  Fiore, 960 F.2d at 235.  The Court <br>recognized that the uncertainty that prompted the separate document <br>rule would be less likely to occur with respect to post-judgment <br>orders than for initial judgments.  See id. at 234.  Nonetheless, <br>the Court stated that, because some uncertainty will always exist, <br>consistency and clarity would be better achieved by following the <br>rules as written than by trying to distinguish one type of judgment <br>or order from another.  See id.  In footnote 9, the Court stated <br>that Hollywood was "at odds with our conclusion that post-judgment <br>motions should be treated identically with judgments on the <br>merits."  Id. at 235 n.9.  Therefore, appellees' reliance on <br>Hollywood is misplaced; we are bound by Fiore's holding that orders <br>denying Rule 59(b) motions are subject to the separate document <br>requirement of Rule 58. <br>     Appellees cannot escape the fact that the December 11, <br>1997 Opinion and Order was a five-page explanatory opinion denying <br>PRASA's motion that was not accompanied by a separate one-line <br>judgment.  This does not comply with the separate document <br>requirement of Rule 58.  Several courts have found that detailed <br>opinions similar to the December 11, 1997 Opinion and Order violate <br>the separate document requirement because they were not accompanied <br>by a short separate judgment.  See, e.g., Baker v. Mercedes Benz of <br>North America, 114 F.3d 57, 60 (5th Cir. 1997) (holding that Rule <br>58 was not satisfied by an extensive written opinion concluding <br>with the sentence: "This is a final judgment", because there was no <br>separate document judgment); Barber v. Whirlpool Corp., 34 F.3d <br>1268, 1275 (4th Cir. 1994)(holding that an eleven-page order <br>setting forth findings of fact and conclusions of law and <br>dismissing defendant's post-trial motions did not satisfy the <br>separate document rule); Clough v. Rush, 959 F.2d 182, 184-85 (10th <br>Cir. 1992) (holding that the absence of a separate document <br>rendered an order nonfinal, even though the order granting summary <br>judgment was fifteen pages long and contained detailed legal <br>reasoning).  We recognize the irony in finding that an Opinion and <br>Order is not an effectively final judgment because it contains <br>pages of explanatory language and reasoning.  However, this Court's <br>concerns for certainty and predictability in Fiore gave rise to a <br>uniform rule of technical compliance.  Consequently, we find that <br>the December 11, 1997 Opinion and Order did not comply with the <br>separate document requirement of Rule 58.  Therefore, the <br>December 11, 1997 Opinion and Order did not stop the tolling of the <br>time to appeal the July 16, 1997 judgment. <br>     Even though the December 11, 1997 Opinion and Order was <br>not a final judgment in compliance with the separate document <br>requirement of Rule 58, we nevertheless have jurisdiction over the <br>appeal if the parties are found to have waived the separate <br>document requirement.  In Bankers Trust v. Mallis, 435 U.S. 381, <br>386 (1978), the Supreme Court stated that judicial efficiency <br>requires that the parties be able to waive the separate document <br>requirement in order to avoid the pointless exercise of dismissing <br>the appeal only to have it refiled when the district court enters <br>the required separate document.  The Court then went on to find <br>waiver in that case because the petitioner (who was the appellee at <br>the circuit level) did not object to the taking of the appeal in <br>the absence of a separate judgment.  See id. at 387-88.  We have <br>previously applied this waiver principle "where both parties waive <br>the requirement and neither party would be prejudiced or misled by <br>the lack of a separate document."  Wang Laboratories, Inc. v. <br>Applied Computer Sciences, Inc., 926 F.2d 92, 96 (1st Cir. 1991);  <br>see also Smith v. Massachusetts Dep't of Correction, 936 F.2d 1390, <br>1394 (1st Cir. 1991).  We have also stated that "the separate <br>document requirement should always be interpreted to prevent the <br>loss of the right to appeal, not to facilitate loss."  Fiore, 960 <br>F.2d at 236-37 (internal quotation marks omitted). <br>     In the present case, both PRASA and appellees have waived <br>the separate document requirement.  PRASA clearly waived the <br>requirement when it filed its notice of appeal in the absence of a <br>true final judgment.  See id. at 236 n.10.  Appellees waived the <br>requirement by failing to object at any point to the taking of an <br>appeal in the absence of a separate document.  To date, appellees <br>have never claimed that no separate document has issued or that <br>this appeal may not proceed because no separate document has <br>issued.  Appellees moved to dismiss the appeal for lack of <br>jurisdiction, but this motion claimed that the January 27, 1998 <br>notice of appeal was untimely, an argument which is predicated on <br>the validity and finality of the December 11, 1997 Opinion and <br>Order.  Appellees did not raise the separate document issue in any <br>form until the Court denied the motion to dismiss the appeal and <br>specifically inquired about compliance with the separate document <br>rule.  Appellees' current position is that the Opinion and Order is <br>a separate document and therefore the notice of appeal was <br>untimely, so appellees do not, even today, object to the taking of <br>an appeal in the absence of a separate document.    <br>     Nor does it appear that either PRASA or appellees have <br>been prejudiced or misled by the lack of a separate document.  <br>Appellees apparently did not even suspect that the December 11, <br>1997 Opinion and Order was insufficient until the Court's request <br>for briefing on the issue.  PRASA was not prejudiced or misled by <br>the lack of a separate document because it took steps -- in the <br>form of the December 22, 1997 motion to alter or amend and the <br>January 27, 1998 notice of appeal -- to ensure that it was not <br>sleeping on its appellate rights.  Therefore, under Bankers Trust, <br>Smith, and Wang, we find that the parties have waived the separate <br>document requirement of Rule 58.  Consequently, we have <br>jurisdiction over the present appeal even though the December 11, <br>1997 Opinion and Order was not a valid final judgment in compliance <br>with Rule 58.   <br>II. The District Court's Denial of PRASA's Motion For a Second    <br>    Partial New Trial on the Issue of Damages <br> <br>         PRASA argues that the district court abused its <br>discretion in denying PRASA's motion for a second partial new trial <br>on the issue of damages.  PRASA argues that a second partial new <br>trial should have been granted because: (1) the jury verdict <br>awarding no damages was against the demonstrable weight of the <br>evidence; (2) the district court erred in allowing the jury to <br>redetermine issues already determined by the first jury; and (3) <br>appellees' counsel made improper and prejudicial remarks to the <br>jury during opening and closing statements.  <br>         The denial of a new trial is reviewed for abuse of <br>discretion.  Bogosian v. Mercedes-Benz of North America, Inc., 104 <br>F.3d 472, 482 (1st Cir. 1997). <br>         A.       Jury Verdict Against the Weight of the Evidence <br>         PRASA first argues that the 1997 jury verdict was against <br>the weight of the evidence because it was inadequate to compensate <br>PRASA for its damages.  A verdict may be set aside and a new trial <br>ordered "when the verdict is against the clear weight of the <br>evidence, or is based upon evidence which is false, or will result <br>in a clear miscarriage of justice."  Phav v. Trueblood, Inc., 915 <br>F.2d 764, 766 (1st Cir. 1990)(citing Torres-Troche v. Municipality <br>of Yauco, 873 F.2d 499 (1st Cir. 1989)). <br>         PRASA argues that the clear weight of the evidence at the <br>partial new trial established that PRASA suffered significant <br>damages.  The jury in the first trial found that Lluch had been <br>negligent in breaching its contract with PRASA, that Lluch's breach <br>caused the collapse of the structure, and that this breach caused <br>damages to PRASA.  While the district court set aside the amount of <br>damages awarded as excessive, it did not set aside the jury's <br>finding of negligence or the jury's finding that this negligence <br>caused PRASA damages.  Rather, the district court specifically <br>instructed the second jury to accept those two determinations.  <br>Then, the district court set the parameters for the amount PRASA <br>could recover by instructing the second jury that: <br>         PRASA is entitled to recover an amount which <br>         will reasonably compensate it for any damages <br>         it had suffered as a result of Lluch's breach <br>         of contract or negligence as of the date of <br>         the collapse on October 22, 1989.  <br>         Specifically, PRASA is entitled to recover the <br>         cost to repair the collapse.  <br> <br>         PRASA argues that the clear weight of the evidence <br>presented at the partial trial showed that it suffered significant <br>damages as of the date of the collapse.  PRASA breaks down the cost <br>of repair into two components: (1) the cost of preparing the soil <br>to support the repaired roof structure; and (2) the cost of <br>repairing the roof structure itself.  The first component was <br>sought by PRASA as the cost of the stabilization of the soil or the <br>installation of piling support at the construction site.  PRASA <br>notes that the first jury determined: (1) that Lluch improperly <br>removed the surcharge from the soil at the construction site or in <br>other ways acted negligently in breaching its contract with PRASA; <br>and (2) that Lluch's improper removal caused the collapse of the <br>roof structure.  PRASA argues that the cost of repair must include <br>the cost of stabilization or piling support because it would be <br>futile to attempt to install the roof structure again without first <br>improving or supporting the soil.  <br>         In an attempt to prove that the soil at the site must be <br>improved or supported before repair of the structure could begin, <br>PRASA offered the testimony of Engineers Carlos Ortiz, Angel <br>Herrera, and Alan Crumley.  Ortiz testified that he conducted soil <br>exploration at the site after the collapse and that he determined <br>that the soil had settled nearly 70 cm, almost twice the settlement <br>expected when the site was originally analyzed in 1986.  Ortiz also <br>detected settlement of the concrete columns on which the new roof <br>structure would be installed.  Ortiz concluded that because the <br>consolidation and settlement of the soil was ongoing at the time of <br>the collapse, the soil needed to be treated in order to build on <br>it.  Herrera, an expert in design, construction and estimates of <br>costs of repairs of failures or collapses of structures, testified <br>that, at the time of the collapse, the soil at the site was notcompetent to support the building as designed. Crumley testified <br>that he analyzed the soil in 1995 and found that primary <br>settlements were still occurring and were therefore occurring at <br>the time of the collapse at a rapid rate.  Crumley opined that <br>repairing the collapse in 1989 would have required either improving <br>the soil or installing piles.  <br>         The district court apparently agreed with PRASA's <br>assertion that the soil had to be improved before the structure <br>could be repaired.  Appellees objected to testimony regarding soil <br>improvement measures as beyond the scope of the cost of repairing <br>the collapse, but the court overruled those objections and stated <br>that "to repair he's got to do that."  <br>         PRASA attempted to quantify how much it would cost to <br>improve the soil or install piles through Herrera's testimony.  <br>Herrera first considered the option of surcharging the soil, but <br>rejected that alternative because of the uncertainty of the <br>settlement.  Therefore, Herrera recommended the second alternative: <br>installing piles for support.  Herrera testified that properly <br>installing piles for support would require the following steps (and <br>costs): (1) removing portions of the floor slab ($82,500); (2) <br>installing piles ($3,201,000); (3) raising the existing footings <br>($440,000); (4) installing new footings to connect the piles with <br>the existing footings ($423,835); (5) building concrete foundation <br>beams ($510,044); and (6) building a new floor slab ($1,220,740).  <br>Herrera testified that these steps would cost $5,878,119, plus a <br>six percent consulting fee, for a total cost of improving the soil <br>of $6,230,806.  <br>         The second component of the cost of repair sought by <br>PRASA was the repair of the roof structure itself.  PRASA argues <br>that the evidence of the cost of reinstalling the collapsed roof <br>varied from $470,000 to $2,513,211.48.  PRASA first points to the <br>testimony of Lluch's expert, Engineer Rafael Jimnez.  Jimnez <br>testified that repairing the roof structure would require repairing <br>and installing the steel trusses ($420,000), repairing the concrete <br>columns ($21,000), and removing the twisted steel ($70,000), for a <br>total of $511,000.  Engineer Edison Lluch also testified for <br>defendants regarding the cost to repair the collapse.  Eng. Lluch <br>agreed with Jimnez that those three steps needed to be undertaken, <br>but disagreed with Jimnez's estimate of cost.  Eng. Lluch <br>estimated the steps to cost $421,000, $20,000, and $29,000, <br>respectively, for a total of $470,000.  <br>         For the highest estimated cost of repair, PRASA points to <br>the cross-examination of Eng. Lluch, during which PRASA claims that <br>Eng. Lluch acknowledged that he had written a letter to Seaboard <br>Surety Company claiming $2,513,211.48 for repair of the structure.  <br>In that letter, PRASA claims that Eng. Lluch included estimates on <br>how much it would cost: (1) to remove the collapsed structure; (2) <br>to replace the damaged steel structure; (3) to install the steel <br>structure; and (4) to repair the damage to the concrete columns. <br>However, Eng. Lluch also testified that much of the claimed amount <br>was not related to the collapse, but was related to the fact that <br>Richmond abandoned the project.  PRASA does not itemize the <br>$2,513,211.48 claim to explain how much was claimed by Lluch as <br>repair for the collapse and how much was claimed because Richmond <br>abandoned the project.  <br>         In total, PRASA claims that the jury was presented <br>evidence that the soil would cost $6,230,806 to improve and that <br>the steel roof structure would cost anywhere from $470,000 to <br>$2,513,211.48 to repair. PRASA argues that the jury verdict <br>awarding no damages was clearly contrary to the weight of this <br>evidence. <br>         In response, appellees offer two arguments.  First, <br>appellees raise the legal argument that PRASA was not legally <br>entitled to compensation for the collapse.   Appellees argue that <br>Clauses V and VIII of the construction contract provided PRASA with <br>a choice of remedies in the event of a breach by Lluch.  Clause V <br>provided that if Lluch failed in the performance of the contract, <br>PRASA could hire a substitute contractor to complete the work at <br>Lluch's expense.  Appellees describe this remedy as the "in natura" <br>remedy for breach of contract.  Clause VIII was a penalty clause <br>that obligated Lluch to pay PRASA $1,400 for each day that <br>completion of the project was delayed due to Lluch's failure to <br>fulfill its obligations.   <br>         Appellees argue that Clauses V and VIII, in conjunction, <br>provide the only remedies available to PRASA:  specific performance <br>or substitute performance, with Lluch paying the liquidated late <br>fees or cost overruns.  Appellees cite Article 1106 of the Puerto <br>Rico Civil Code for the proposition that, in obligations that <br>include a penalty clause, the penalty shall substitute indemnity <br>for damages.  See P.R. Laws Ann. tit. 31,  3131.  Appellees also <br>cite Rodrguez Cancel v. A.E.E., 16 P.R. Offic. Trans. 542 (1995), <br>in support of their argument that, by contracting for the "in <br>natura" remedy, the parties precluded the recovery of monetary <br>damages.  Appellees argue that, instead of choosing one of those <br>remedies, PRASA unjustifiably demolished the entire structure, <br>making it impossible for either Lluch or a substitute contractor to <br>finish the project.  From this, appellees claim that PRASA opted <br>out of both remedies available to it, and therefore is not entitled <br>to recover monetary damages now. <br>         We reject appellees' first argument because it ignores <br>the fact that PRASA did not bring its claim solely under a breach <br>of contract theory.  Appellees may well be correct that PRASA's <br>remedies for a pure breach of contract action are limited to the <br>remedies provided in the contract.  However, while the exact nature <br>of PRASA's claims is not at all clear from the record, this was not <br>a pure breach of contract action.  The district court treated the <br>action as a breach of contract action in which the claimed breach <br>of contract was Lluch's negligent construction.  The district court <br>asked the first jury: "Do you find that Constructora Lluch <br>improperly removed the surcharge from the construction site or in <br>any other way breached its contract with PRASA by negligent <br>construction work?"   Similarly, the district court instructed the <br>second jury to accept as an established fact that Lluch "breached <br>its contract with PRASA by negligent construction work."  In <br>numerous instances, the court used hybrid language that makes it <br>clear that it entertained both contract and tort theories and <br>remedies in this case, and properly so.  At oral argument, <br>appellees agreed with PRASA that, under Ramos v. Orientalist Rattan <br>Furniture, Inc., 1992 WL 755597 (Puerto Rico 1992), if a party is <br>damaged by acts or omissions that constitute both a breach of <br>contract and a breach of duty, the damaged party may make a tort <br>claim based on the breach of contract.  Appellees argue that this <br>was not the case here, but we disagree.  Lluch's negligence <br>breached both the construction contract and its duty not to cause <br>damage to others, so PRASA may seek to recover under either a tort <br>or contract theory. <br>         PRASA attempted to recover damages under a negligence <br>tort theory.  Article 1054 of the Puerto Rico Civil Code states: <br>         Those who in fulfilling their obligations are <br>         guilty of fraud, negligence, or delay and <br>         those who in any manner whatsoever act in <br>         contravention of the stipulations of the same <br>         shall be subject to indemnity for the losses <br>         and damages caused thereby. <br> <br>P.R. Laws Ann. tit. 31,  3018. <br>         Nowhere in the construction contract do the parties agree <br>to limit Lluch's liability for any damages suffered by PRASA due to <br>Lluch's negligence.  Consequently, appellees may not assert the <br>contractual limits on breach of contract damages as a bar to <br>PRASA's recovery in this case.  In short, the collapse of the roof <br>structure was found to be caused by Lluch's negligent construction <br>and was clearly a reasonably foreseeable consequence of such <br>negligence.  Therefore, the cost of repairing the structure <br>following the collapse was properly recoverable by PRASA under a <br>tort theory.  See id. (providing for recovery of "losses and <br>damages" against those who are negligent in fulfilling their <br>obligations); P.R. Laws Ann. tit. 33,  3024 (defining "losses and <br>damages" as those foreseen or which may have been foreseen at the <br>time of entering into the obligation).   <br>         Appellees' second argument is that PRASA could prove no <br>damages in the amount of the cost to repair the structure because <br>PRASA would never have incurred any such damages; Lluch would have.  <br>The district court instructed the jury that PRASA was entitled to <br>recover any amount which will reasonably compensate it for any <br>damages it suffered as a result of Lluch's breach of contract or <br>negligence as of the date of the collapse on October 22, 1989; <br>specifically, the cost to repair the collapse.  Appellees argue <br>that PRASA would never have actually incurred the cost of repairing <br>the collapse, because that amount would have been absorbed by <br>Lluch.  Appellees argue that because Lluch had contracted to <br>deliver the completed structure, Article 1481 of the Civil Code <br>allocated to Lluch any loss caused by destruction of the project <br>before delivery.  See P.R. Laws Ann. tit. 33,  4122 ("If the <br>person who contracted for the work bound himself to furnish the <br>materials, he shall suffer the loss in case of the destruction of <br>the work before it is delivered, unless there has been a delay in <br>receiving it.").  From this, appellees argue that, up until PRASA's <br>unjustified demolition of the entire structure, Lluch was <br>responsible for absorbing the cost of repairing the collapsed <br>structure, not PRASA.  Appellees argue that this responsibility <br>disappeared when PRASA demolished the entire structure because <br>Lluch could no longer deliver the completed structure. <br>         We cannot accept this argument as an explanation for how <br>the jury could reasonably have determined, consistently with its <br>duty to follow the court's instructions, that PRASA was entitled to <br>no damages.  Appellees' argument regarding the allocation of the <br>burden of the collapse is a strictly legal theory that was never <br>presented to the jury.  At oral argument, counsel for appellees was <br>asked whether this theory was ever presented to the jury.  Counsel <br>stated that the theory had been explained in the form of Eng. <br>Lluch's and Jimnez's testimony that the cost of repair was to be <br>absorbed by Lluch and was never to have been invoiced to PRASA.  <br>However, the fact that the jury heard testimony regarding Lluch's <br>alleged intent that would give life to appellees' legal theory does <br>not mean that the jury was instructed on the legal theory itself.  <br>The jury was specifically instructed that PRASA was entitled to <br>recover the cost of repairing the collapse.  The jury was not asked <br>to first determine whether PRASA would have actually suffered the <br>cost of repair if it had not demolished the structure.  Appellees <br>do not argue that they objected to this instruction and do not <br>cross-appeal on this issue.  In fact, Appellees do not even appear <br>to argue that this portion of the instruction was incorrect.  <br>Rather, what appellees seem to argue is that the jury properly <br>awarded no damages despite the existence of this instruction.  At <br>oral argument, appellees' counsel was asked whether it was <br>erroneous to instruct the jury that PRASA was entitled to recover <br>the cost of repairing the collapse.  Counsel responded that it was <br>not erroneous to do so, but that PRASA failed to prove the amount.  <br>As a result of appellees' failure to object, we accept this <br>instruction as correct and as the law of the case.   <br>         We are left with a situation in which the court <br>instructed the jury that PRASA could recover the cost of repairing <br>the collapse, and PRASA showed that the cost of repairing the <br>collapse was significant.  We do not rule on whether the soil <br>needed to be improved before the structure could be repaired or <br>whether the cost of repairing the roof structure itself was closer <br>to $470,000 or to $2,513,211.48.  We find only that, under any of <br>those theories, the evidence before the jury was that the cost of <br>repair was at least $470,000.  Consequently, a verdict of no <br>damages is not consonant with both the instructions given and the <br>evidence presented.  We find that the jury abdicated its duty to <br>follow the instructions given by the district court, which resulted <br>in a verdict that is against the clear weight of the evidence.  <br>Additionally, we find that it was an abuse of the district court's <br>discretion to deny PRASA's motion for a second partial new trial on <br>the issue of damages.  The judgment awarding PRASA no damages is <br>vacated, and we remand for a new trial on the issue of damages. <br>         B.  Redetermination of Settled Issues By the Second Jury  <br>         in Violation of the Seventh Amendment <br> <br>     PRASA also argues that the district court abused its <br>discretion in allowing the second jury, due to misleading jury <br>instructions and verdict forms, to redetermine the issues of <br>Lluch's liability and the existence of PRASA's damages.  PRASA <br>claims that these two issues were revisited by the second jury in <br>violation of the Seventh Amendment, which states that "no fact <br>tried by jury, shall be otherwise reexamined in any Court of the <br>United States, than according to the rules of the common law."  <br>U.S. Const. amend. VII.   <br>     We summarily dismiss PRASA's claim that the jury was <br>allowed to redetermine the issue of Lluch's liability.  PRASA <br>offers nothing more than the absence of a jury award in support of <br>its argument.  However, the jury was specifically instructed: (1) <br>that it had already been established that Lluch was negligent and <br>breached its contract with PRASA; (2) that Lluch's breach caused <br>the collapse of the structure; and (3) that PRASA was entitled to <br>recover any damages it suffered due to Lluch's negligence or <br>breach.  In light of these instructions, it simply cannot be said <br>that the 1997 jury was allowed to redetermine the question of <br>Lluch's liability.  In fact, the jury was specifically told that <br>this issue had been determined and that they should disregard any <br>testimony to the contrary.  Thus, we turn to PRASA's contention <br>that the jury was improperly allowed to redetermine the existence <br>of PRASA's damages. <br>     PRASA argues that the district court violated the Seventh <br>Amendment when it did not set aside the first jury's determination <br>that Lluch's negligence caused PRASA damages, but still allowed the <br>second jury to redetermine the existence of PRASA's damages.  PRASA <br>argues that the second jury should only have determined the extentof PRASA's damages, not whether PRASA suffered any damages at all.  <br>PRASA argues that the second jury was allowed to revisit this issue <br>because the district court: (1) failed to instruct the jury that it <br>was already established that PRASA suffered damages; and (2) <br>specifically instructed the jury that it had the option of finding <br>that PRASA had not suffered any damages. <br>     PRASA cites several cases for the proposition that the <br>Seventh Amendment requires district courts to conduct successive <br>trials in such a way that the same issue is not reexamined by <br>different juries.  Without addressing the questions of whether the <br>authority cited by PRASA adequately demonstrates such a Seventh <br>Amendment principle or whether that principle is applicable in the <br>context of a partial new trial on the issue of damages, we note <br>that no such principle was violated in this case.  The district <br>court did not allow the second jury to redetermine the issue of <br>whether PRASA suffered damages.  It is true that the second jury <br>was not instructed that it had already been established that PRASA <br>suffered damages.  And it is also true that the second jury was <br>instructed that it could fail to award PRASA any damages at all.  <br>However, this instruction was given in the context of explaining to <br>the jury that it was PRASA's duty to establish the amount of any <br>damages caused by Lluch's negligence or breach of contract.  Seeid.  It is neither inaccurate nor an infringement on PRASA's <br>Seventh Amendment rights to instruct the jury that PRASA could not <br>recover any damages if it failed to prove any damages at the <br>partial new trial, whether the previous jury found that PRASA <br>suffered any damages or not.  To hold otherwise would be to hold <br>that the jury was obligated to award PRASA damages even if PRASA <br>failed to put on any evidence at all at the partial new trial.  <br>This cannot be the case.  Thus, the district court did not err in <br>instructing the jury that it could fail to award PRASA any damages <br>at all, despite the first jury's determination that PRASA was <br>damaged by Lluch's negligence.  <br>     In short, the district court did not err in failing to <br>order a second partial new trial because of the alleged <br>reexamination of issues by the second jury.  No such reexamination <br>of issues actually occurred. <br>     C.  Unfair Influence on the Verdict Through Appellees' <br>     Counsel's Prejudicial Comments During Opening Statements <br>     and Closing Arguments <br> <br>     PRASA's final contention as to why the district court <br>should have granted a second partial new trial on the issue of <br>damages is that appellees' counsel unfairly influenced the verdict <br>with two impermissible and prejudicial arguments to the jury.  <br>PRASA claims: (1) that CNA's counsel made improper reference to the <br>limits of Lluch's insurance policy with CNA during CNA's opening <br>statement; and (2) that Lluch's counsel made improper reference to <br>PRASA's demolition of the structure during Lluch's closing <br>argument. <br>     Absent an abuse of discretion, we will defer to the <br>district court's denial of a motion for a new trial on the basis of <br>improper argument or conduct of counsel.  See Meyers v. Moody, 693 <br>F.2d 1196, 1220-21 (5th Cir. 1982), cert. denied, 464 U.S. 920 <br>(1983); see also Johnson v. National Sea Prods., Ltd., 35 F.3d 626, <br>631 (1st Cir. 1994).  In assessing the effect of improper conduct <br>by counsel, the Court must examine the totality of the <br>circumstances, including the nature of the comments, their <br>frequency, their possible relevancy to the real issues before the <br>jury, the manner in which the parties and the court treated the <br>comments, the strength of the case, and the verdict itself.  SeeForrestal v. Magendantz, 848 F.2d 303, 309 (1st Cir. 1988)(quoting <br>City of Cleveland v. Peter Kiewit Sons' Co., 624 F.2d 749, 756 (6th <br>Cir. 1980)).  We reverse only upon a showing of prejudice.  SeeGonzlez-Marn v. Equitable Life Assurance Soc'y, 845 F.2d 1140, <br>1147 (1st Cir. 1988). <br>     PRASA first complains of CNA's counsel's reference to <br>Lluch's policy limits in CNA's opening statement.  PRASA claims <br>that this was done for the sole reason of appealing to jury <br>sympathy.  CNA pointed out that Lluch would have to pay most of the <br>millions sought by PRASA from its own funds, because the insurance <br>policy limit was $500,000.  However, the parties agree that the <br>insurance policy was admitted into evidence as Joint Exhibit VII.  <br>Because the jury could have easily discovered the policy limits for <br>itself, we cannot say that the district court abused its discretion <br>in refusing to grant a new trial on the basis of CNA's improper <br>argument. <br>     PRASA next complains that it was improper for Lluch's <br>counsel to make reference to PRASA's demolition of the structure in <br>his closing argument.  However, because PRASA did not make a timely <br>objection to this statement, we review only for plain error.  SeeFernndez v. Corporacin Insular de Seguros, 79 F.3d 207, 210 (1st <br>Cir. 1996);  Johnson, 35 F.3d at 631 (citations omitted).  <br>     We do not find it to be plain error: (1) to allow Lluch's <br>counsel to refer to the demolition of the structure; or (2) to fail <br>to grant a new trial on the basis of such a reference.  It was a <br>stipulated fact that the demolition of the structure occurred in <br>the weeks following January 25, 1993.  Also, the jury was <br>specifically instructed that it had already been established that <br>PRASA's demolition of the structure was unjustified.  In light of <br>the evidence and instructions with which the jury was provided, we <br>do not believe that Lluch's mention of the demolition during <br>closing argument resulted in any prejudice to PRASA.   <br>     In sum, the district court did not err in failing to <br>grant a second partial new trial due to the reference to Lluch's <br>policy limits during CNA's opening statement or the reference to <br>PRASA's demolition of the structure during Lluch's closing <br>argument.  <br>III.  Jury Verdict in Favor of Lluch's Counterclaims <br>     PRASA's final argument regards a portion of the 1993 <br>verdict that was not remitted:  the award of $756,471.59 in favor <br>of Lluch on its counterclaims for breach of contract and amounts <br>owed on the contract.  PRASA complains that this award was also <br>against the weight of the evidence. <br> <br>     A.  Preservation of This Issue On Appeal <br>     A motion for a new trial must be made in the first <br>instance before the trial court, particularly where the weight of <br>the evidence is at issue.  See Velzquez v. Figueroa-Gmez, 996 <br>F.2d 425, 427 (1st Cir.), cert. denied, 510 U.S. 993 (1993); Wells <br>Real Estate v. Greater Lowell Bd. of Realtors, 850 F.2d 803, 811 <br>(1st Cir.) (citing 6A Moore's Federal Practice  59.15[3], at 326- <br>27 (2d ed. 1987)), cert. denied, 488 U.S. 955 (1988).  The failure <br>to move for a new trial waives the issue on appeal.  See Velzquez, <br>996 F.2d at 427; Wells Real Estate, 850 F.2d at 811. <br>     PRASA did not move for a new trial on Lluch's <br>counterclaims.  However, following the judgment on Lluch's <br>counterclaims, PRASA filed a two-page motion for judgment as a <br>matter of law on those claims.  On October 27, 1995, the district <br>denied PRASA's motion.  The district court found that Lluch <br>presented evidence: (1) that PRASA breached the contract; (2) that <br>this breach caused damages to Lluch; and (3) that PRASA owed Lluch <br>monies on the contract.  The district court found that the evidence <br>presented was sufficient to allow a reasonable jury to reach a <br>verdict in favor of Lluch on its counterclaims. <br>     While PRASA's failure to file a motion for a new trial <br>would ordinarily require this Court to find that the issue has been <br>waived, the fact that PRASA filed a motion for judgment as a matter <br>of law helps PRASA to avoid that result.  In Velzquez, the <br>appellants sought to challenge the verdict as against the weight of <br>the evidence.  See Velzquez, 996 F.2d at 427.  We held that, even <br>though the appellants failed to make the appropriate motion for a <br>new trial before the district court, the issue was not waived <br>because the appellants made a motion to set aside or amend the <br>verdict.  See id.  We found that because the purpose of the <br>appellants' motion was to challenge the verdict as against the <br>weight of the evidence, the appellants should not have been deemed <br>to have waived the issue.  See id.  We noted that the district <br>court addressed the sufficiency argument and denied the motion <br>because the jury's verdict was supported by the evidence.  See id.  <br>Consequently, we treated the appellants' motion as a motion for a <br>new trial and treated the appeal as an appeal of the denial of that <br>motion for a new trial.  See id.   <br>     The same situation is presented in the present appeal: <br>(1) PRASA made a motion challenging the verdict as against the <br>weight of the evidence; (2) the district court addressed the <br>sufficiency argument; and (3) the district court denied the motion <br>because the jury's verdict was supported by the evidence.  <br>Therefore, we treat this appeal as an appeal from the denial of <br>PRASA's motion for a new trial on Lluch's counterclaims. <br>     B.  Denial of PRASA's Motion for a New Trial on Lluch's <br>     Counterclaims <br> <br>     Again, the denial of a motion for a new trial is reviewed <br>for abuse of discretion.  See Bogosian, 104 F.3d at 482.  A verdict <br>may be set aside and a new trial ordered "when the verdict is <br>against the clear weight of the evidence, or is based upon evidence <br>which is false, or will result in a clear miscarriage of justice."  <br>Phav, 915 F.2d at 766. <br>     PRASA points to the testimony of Jos A. Toro-Mercado, a <br>certified public accountant who PRASA claims testified on behalf of <br>Lluch that PRASA owed Lluch $2,121,956.35 as a result of change <br>orders, additional work, materials, and extended office overhead.  <br>PRASA claims that Toro-Mercado's testimony was based on three main, <br>but faulty, premises: (1) that Lebrn, the designer of the project, <br>was at fault for the collapse of the steel roof structure; (2) that <br>all delays in the construction project were attributable to PRASA; <br>and (3) that Lluch had worked at the project between August 1, 1988 <br>and October 20, 1990. <br>     PRASA argues that the first of these three premises was <br>contradicted by the 1993 jury verdict itself.  PRASA claims that <br>the 1993 jury specifically ruled that Lluch, not Lebrn, was solely <br>liable to PRASA for the negligent removal of the surcharge that <br>caused the collapse of the structure.  PRASA argues that the second <br>premise was also contradicted by the 1993 jury verdict and the <br>evidence adduced at trial.  PRASA notes that the 1993 jury omitted <br>any finding that PRASA had been solely responsible for the delays <br>in the project.  PRASA also claims that all of the evidence <br>regarding job certifications that was presented at trial showed <br>that Lluch or its subcontractors were as much responsible for the <br>delays as was PRASA.  PRASA also notes that "the certifications <br>were reconciled during trial by the parties, clearly showing that <br>PRASA was not remotely the sole responsible party for the delays in <br>the project."  Regarding the third premise, PRASA argues that there <br>was "better evidence" of the time period of Lluch's presence at the <br>project.  <br>     PRASA's argument fails in several respects.  First, while <br>the 1993 jury found Lluch to have been liable, it did not find that <br>Lebrn was faultless.  The liability of Lebrn was not before the <br>jury, and the jury made no determinations regarding this issue. <br>Second, the "omission" of a finding that PRASA was solely <br>responsible for project delays is hardly a finding that PRASA was <br>not responsible for any delays that may have caused Lluch damages.  <br>Third, PRASA does not direct the Court to any of the evidence it <br>claims demonstrated Lluch's responsibility for delay in <br>construction.  Fourth, even if the certifications were "reconciled" <br>during trial, PRASA does not explain to the Court how that "clearly <br>show[s] that PRASA was not remotely the sole responsible party for <br>the delays in the project."  Fifth, PRASA makes no attempt to <br>identify the "better evidence" of an allegedly more accurate time <br>period of Lluch's involvement in the project. <br>     Finally, and most importantly, the jury awarded Lluch <br>$756,471.59 on its counterclaims, even though PRASA admits that <br>Toro-Mercado testified that PRASA owed Lluch $2,121,956.35.  It is <br>quite possible that the jury questioned Toro-Mercado's three <br>premises and reduced the damages award accordingly.  For example, <br>the jury may have reduced the award by the amount it determined <br>that Lluch was at fault for the delays.  Or it may have reduced the <br>award because it did not agree that Lebrn was solely at fault for <br>the collapse.  Or it may have reduced the award because it believed <br>that the "better evidence" referred to by PRASA demonstrated that <br>Lluch was not on the job as long as it claimed.  This is, of <br>course, all speculation, but PRASA does not offer any argument as <br>to why the amount actually awarded was against the weight of the <br>evidence.  PRASA offers several arguments that demonstrate why <br>Lluch should not have been granted all it requested, but the fact <br>remains that Lluch was not granted all it requested. <br>     In the jury verdict form, the 1993 jury found: (1) that <br>PRASA breached its contract with Lluch; (2) that this breach caused <br>damages to Lluch in the amount of $138,758; and (3) that PRASA owed <br>Lluch $617,713.59 for work performed on the contract.  PRASA does <br>not offer any evidence or argument that Lluch did not in fact <br>suffer damages in the amount of $138,758 or that Lluch was not in <br>fact owed $617,713.59 for work performed on the contract.  <br>Consequently, we reject PRASA's claims that the verdict was against <br>the weight of the evidence and leave undisturbed the judgment in <br>favor of Lluch on its counterclaims. <br>                           CONCLUSION <br>     Based on the foregoing, the judgment awarding PRASA no <br>damages is VACATED, and this case is REMANDED for a new trial on <br>the issue of damages.  The judgment awarding Lluch $756,471.59 on <br>its counterclaims for breach of contract and amounts owed on the <br>contract is AFFIRMED.</pre>

</body>

</html>